DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  
The phrase “wherein the beams is a receiving beam” should be corrected to “wherein the beam is a receiving beam”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


5 and 10:
The limitation “the beams is a receiving beam from the network side” is indefinite.  It is unclear whether this phrase means that the beam is a beam received by the UE from the network side, or if it is received at the network side from the UE (and thus a “receiving beam” from the perspective of the network side).  Examiner requests that the claim be amended to clarify the intended scope.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0132197 to Lin et al.

Regarding claim 1:
Lin discloses a method for a User Equipment (UE) operating in a wireless communication system, the method comprising: 
calculating multiple Power Headroom (PH) values per an active cell (see paragraph 0355, for example, which indicates that “the UE calculates power headroom for each beam and/or beam combination”; the values associated with each beam are multiple values for each ; 
selecting one PH value among the multiple PH values for setting a value of a PH field of a corresponding cell to the selected PH value (see paragraph 0356, for example, which discloses that the UE selects “the power headroom of which beam is reported”; for example, the UE may select the beam with the largest power headroom and report that beam); 
generating a Power Headroom Reporting (PHR) Medium Access Control (MAC) Control Element (CE) including the PH field set to the selected PH value (disclosed throughout; see paragraphs 0331-0333, for example, which disclose that the power headroom is reported in a PHR control element including a PH field); and 
transmitting a MAC Protocol Data Unit (PDU) including the generated PHR MAC CE to a network (disclosed throughout; paragraph 0356 indicates that the power headroom is “reported” by the UE).

Regarding claim 6:
Lin discloses a User Equipment (UE) for operating in a wireless communication system, the UE comprising: 
a Radio Frequency (RF) module (see transceivers 254 of Figure 2 or 314 of Figure 3, for example); and 
a processor operably coupled with the RF module and configured to (see processor 270 of Figure 2 or CPU 308 of Figure 3, for example): 
calculate multiple Power Headroom (PH) values per an active cell (see paragraph 0355, for example, which indicates that “the UE calculates power headroom for each beam and/or , 
select one PH value among the multiple PH values for setting a value of a PH field of a corresponding cell to the selected PH value (see paragraph 0356, for example, which discloses that the UE selects “the power headroom of which beam is reported”; for example, the UE may select the beam with the largest power headroom and report that beam), 
generate a Power Headroom Reporting (PHR) Medium Access Control (MAC) Control Element (CE) including the PH field set to the selected PH value (disclosed throughout; see paragraphs 0331-0333, for example, which disclose that the power headroom is reported in a PHR control element including a PH field), and 
transmit a MAC Protocol Data Unit (PDU) including the generated PHR MAC CE to a network (disclosed throughout; paragraph 0356 indicates that the power headroom is “reported” by the UE).

Regarding claims 2 and 7:
Lin discloses the limitation wherein each of the multiple PH values corresponds to each beam or each numerology or each carrier (disclosed throughout; as indicated in paragraphs 0355-0356, the PH measurements each correspond to a beam).

Regarding claims 3 and 8:
Lin discloses the limitation wherein the one PH value which is selected among the multiple PH values is one of followings: a smallest PH value among the multiple PH values; or a largest PH value among the multiple PH values; or a PH value corresponding to a specific beam/numerology, which is indicated or pre-determined by the network; or a PH value corresponding to a beam/numerology with the worst radio channel condition; or a PH value corresponding to a beam/numerology with the best radio channel condition; or a PH value corresponding to a numerology with the shortest Transmission Time Interval (TTI) duration (as indicated in paragraph 0356, the PH value corresponding to the beam with the “largest power headroom” is selected; in another alternative, the PH value is selected based on an indication from the base station/network (see paragraph 0356)).

Regarding claims 4 and 9:
Lin discloses the limitation wherein the PHR MAC CE includes a field indicating beam, numerology, or carrier information corresponding to the selected PH value (see paragraph 0356, which indicates that the PH value is reported “together with an indicator associated with the selected beam”).

Regarding claims 5 and 10:
Lin discloses the limitation wherein the beams is a receiving beam from the network side (as disclosed throughout Lin, the power headroom can be measured on either a “UE beam” or a “TRP beam”; thus, Lin discloses that the beam is a receiving beam from the network, as one of these beams is received from or by the network).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2020/0145987 to Ji et al discloses a method for reporting power headroom.
U.S. Patent Application Publication 20200084735 to Cheng et al discloses a power headroom reporting method for MMW deployment.
U.S. Patent Application Publication 2019/0223117 to Chai et al discloses a power control method.
U.S. Patent Application Publication 2018/0368081 to Akkarakaran et al discloses a method for determining a transmit power level for sounding reference signals.
U.S. Patent Application Publication 2018/0324715 to Ryoo et al discloses a method for transmitting power headroom information.
U.S. Patent Application Publication 2018/0115957 to Lin et al discloses a method for power headroom reporting in a beamforming environment.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 24, 2021